Exhibit 10.1

[New Viacom Corp. Letterhead]

December 29, 2005

 

Sumner M. Redstone
c/o Viacom Inc.
1515 Broadway
New York, New York 10036

 

Dear Mr. Redstone:

 

You have previously entered into an employment agreement with Viacom Inc., a
Delaware corporation (“Viacom”), effective as of July 1, 2004 (the “Viacom
Employment Agreement”), pursuant to which you served as chairman of the board of
directors and chief executive officer of Viacom.  In connection with the merger
(the “Merger”) of Viacom and Viacom Merger Sub Inc., a Delaware corporation
(“Viacom Merger Sub”), and the related separation of the business of New Viacom
Corp., a Delaware corporation (“New Viacom”) and CBS Corporation (“CBS”), New
Viacom is entering into this letter agreement with you (the “Agreement”).  If
for any reason the Merger is not consummated, this Agreement shall not enter
into effect and shall be considered null and void.

 

1.             Title; Duties; and Effective Date.  Effective as of the effective
date of the Merger (the “Effective Date”), you will be employed as Executive
Chairman and Founder of New Viacom and will serve in this capacity pursuant to
the terms of this Agreement.  As Executive Chairman and Founder of New Viacom,
you shall have all the rights, powers, authority, functions, duties and
responsibilities customarily associated with the position of an executive
chairman, and such additional rights, powers, authority, functions, duties and
responsibilities as are assigned to the office of Chairman of the Board under
New Viacom’s Amended and Restated Bylaws and as the Board of Directors of New
Viacom (the “Board”) may assign to you from time to time that are commensurate
with your status as Executive Chairman and Founder.  Without limiting the
foregoing, you will be actively engaged in, and have responsibility, working
with the Board and the President and Chief Executive Officer of New Viacom (the
“CEO”), for (a) the overall leadership and strategic direction of New Viacom,
(b) providing guidance and support to senior management of New Viacom, (c) the
coordination of the activities of the Board and (d) communication with
shareholders and other important constituencies.  The CEO shall report directly
to you and to the Board, and you will be given regular access to senior
management of New Viacom.  New Viacom acknowledges that in addition to your
services pursuant to this Agreement, you will simultaneously serve as executive
chairman and founder of CBS.

 

2.             Compensation.  As the sole compensation for services to be
rendered by you in all capacities to New Viacom, its subsidiaries and
Affiliates, you will receive the

 

--------------------------------------------------------------------------------


 

compensation specified herein from New Viacom.  For purposes of this Agreement,
“Affiliate” means any corporation or other entity that is controlled by New
Viacom.

 


(A)           SALARY.  FOR ALL THE SERVICES RENDERED BY YOU IN ANY CAPACITY
HEREUNDER, NEW VIACOM AGREES TO PAY YOU SALARY AT THE RATE OF ONE MILLION SEVEN
HUNDRED FIFTY THOUSAND DOLLARS ($1,750,000) PER ANNUM (THE “SALARY”), PAYABLE IN
ACCORDANCE WITH NEW VIACOM’S THEN EFFECTIVE PAYROLL PRACTICES BUT NO LESS
FREQUENTLY THAN SEMI-MONTHLY.


 


(B)           DEFERRED COMPENSATION.  IN ADDITION TO YOUR SALARY, YOU SHALL
EARN, WITH RESPECT TO EACH PAYROLL PERIOD DURING YOUR EMPLOYMENT WITH NEW
VIACOM, ADDITIONAL AMOUNTS (“DEFERRED COMPENSATION”), THE PAYMENT OF WHICH
(TOGETHER WITH THE RETURN THEREON AS PROVIDED IN THIS PARAGRAPH 2(B)), SHALL BE
DEFERRED UNTIL JANUARY OF THE FIRST CALENDAR YEAR FOLLOWING THE YEAR IN WHICH
YOU CEASE TO BE AN EMPLOYEE OF NEW VIACOM AND PAYABLE AT THAT TIME OR AT SUCH
LATER DATE AS SHALL BE DETERMINED PURSUANT TO PARAGRAPH 13, PROVIDED, HOWEVER,
THAT, EXCEPT IN THE EVENT OF YOUR DEATH, THE DEFERRED COMPENSATION WILL NOT BE
PAYABLE TO YOU EARLIER THAN SIX (6) MONTHS FOLLOWING YOUR TERMINATION OF
EMPLOYMENT. THE DEFERRED COMPENSATION SHALL BE BASED ON AN ANNUALIZED RATE OF
ONE MILLION THREE HUNDRED THOUSAND DOLLARS ($1,300,000).  DEFERRED COMPENSATION
SHALL BE CREDITED TO A BOOKKEEPING ACCOUNT MAINTAINED BY NEW VIACOM ON YOUR
BEHALF, THE BALANCE OF WHICH ACCOUNT SHALL PERIODICALLY BE CREDITED (OR DEBITED)
WITH DEEMED POSITIVE (OR NEGATIVE) RETURN CALCULATED IN THE SAME MANNER, AND AT
THE SAME TIMES, AS THE DEEMED RETURN ON YOUR ACCOUNT UNDER THE NEW VIACOM EXCESS
401(K) PLAN FOR DESIGNATED SENIOR EXECUTIVES (AS SUCH PLAN MAY BE AMENDED FROM
TIME TO TIME, THE “EXCESS 401(K) PLAN”) IS DETERMINED (IT BEING UNDERSTOOD AND
AGREED THAT, IF AT ANY TIME DURING WHICH THE DEFERRED COMPENSATION REMAINS
PAYABLE, YOUR ACCOUNT BALANCE IN THE EXCESS 401(K) PLAN IS DISTRIBUTED IN FULL
TO YOU, YOUR DEFERRED COMPENSATION ACCOUNT SHALL CONTINUE TO BE CREDITED OR
DEBITED WITH A DEEMED RETURN BASED ON THE INVESTMENT PORTFOLIO IN WHICH YOUR
EXCESS 401(K) PLAN ACCOUNT WAS NOTIONALLY INVESTED IMMEDIATELY PRIOR TO ITS
DISTRIBUTION).  NEW VIACOM’S OBLIGATION TO PAY THE DEFERRED COMPENSATION
(INCLUDING THE RETURN THEREON PROVIDED FOR IN THIS PARAGRAPH 2(B)) SHALL BE AN
UNFUNDED OBLIGATION TO BE SATISFIED FROM THE GENERAL FUNDS OF NEW VIACOM.


 


(C)           BONUS COMPENSATION.  IN ADDITION TO YOUR SALARY AND DEFERRED
COMPENSATION, YOU SHALL BE ENTITLED TO RECEIVE BONUS COMPENSATION FOR EACH OF
THE CALENDAR YEARS DURING YOUR EMPLOYMENT WITH NEW VIACOM, DETERMINED AND
PAYABLE AS FOLLOWS (THE “BONUS”):


 


(I)            YOUR BONUS FOR EACH OF THE CALENDAR YEARS OR PORTION THEREOF
DURING YOUR EMPLOYMENT WITH NEW VIACOM WILL BE BASED UPON ACHIEVEMENT OF THE
PERFORMANCE GOAL(S) ESTABLISHED BY THE COMPENSATION COMMITTEE OF THE BOARD (THE
“COMPENSATION COMMITTEE”) FOR EACH CALENDAR YEAR AND PARTIAL CALENDAR YEAR
PERFORMANCE PERIOD DURING YOUR EMPLOYMENT WITH NEW VIACOM AND SHALL BE
DETERMINED, IN ACCORDANCE WITH THE NEW VIACOM SENIOR EXECUTIVE SHORT-TERM
INCENTIVE PLAN, AS THE SAME MAY BE AMENDED FROM TIME TO TIME (THE “SENIOR
EXECUTIVE STIP”).


 


(II)           FOR 2005, THE PERFORMANCE GOALS UNDER THE STIP WERE ESTABLISHED
BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF VIACOM PURSUANT TO
THE VIACOM

 

2

--------------------------------------------------------------------------------


 


EMPLOYMENT AGREEMENT.  THE COMPENSATION COMMITTEE AND THE COMPENSATION COMMITTEE
OF THE BOARD OF DIRECTORS OF CBS (THE “CBS COMPENSATION COMMITTEE”) WILL JOINTLY
DETERMINE THE EXTENT TO WHICH THE 2005 PERFORMANCE GOALS WERE ACHIEVED AND THE
AMOUNT OF YOUR 2005 BONUS.  CBS WILL PAY YOU 50% OF THE AMOUNT SO DETERMINED
FROM THE SENIOR EXECUTIVE STIP, AND NEW VIACOM WILL PAY YOU THE REMAINING 50%.


 


(III)          YOUR TARGET BONUS FOR 2006 AND EACH OTHER CALENDAR YEAR OR
PORTION THEREOF DURING YOUR EMPLOYMENT WITH NEW VIACOM SHALL BE TWO HUNDRED
PERCENT (200%) OF YOUR SALARY AND DEFERRED COMPENSATION AT THE ANNUALIZED RATE
IN EFFECT AT THE END OF SUCH PERIOD.  YOUR BONUS SHALL BE PRORATED FOR ANY
PARTIAL CALENDAR YEAR THAT YOU ARE EMPLOYED BY NEW VIACOM UNDER THIS AGREEMENT.


 


(IV)          ASSUMING THE PERFORMANCE GOALS PRE-ESTABLISHED BY THE COMPENSATION
COMMITTEE FOR EACH CALENDAR YEAR OR PARTIAL CALENDAR YEAR PERFORMANCE PERIOD
DURING YOUR EMPLOYMENT WITH NEW VIACOM HAS BEEN ACHIEVED AND CERTIFIED BY THE
COMMITTEE, THE COMPENSATION COMMITTEE IS ENTITLED TO USE ITS NEGATIVE DISCRETION
TO REDUCE THE AMOUNT OF THE BONUS THAT YOU ARE ENTITLED TO RECEIVE FOR SUCH
PERFORMANCE PERIOD.


 


(V)           YOUR BONUS FOR ANY CALENDAR YEAR DURING YOUR EMPLOYMENT WITH NEW
VIACOM SHALL BE PAYABLE BY FEBRUARY 28TH OF THE FOLLOWING YEAR.  FOR THE
AVOIDANCE OF DOUBT, IT IS UNDERSTOOD THAT YOU WILL RECEIVE THE BONUS TO WHICH
YOU ARE ENTITLED FOR EACH CALENDAR YEAR IN WHICH YOU WERE EMPLOYED, EVEN IF YOU
ARE NOT EMPLOYED ON FEBRUARY 28TH OF THE FOLLOWING YEAR OR ON THE ACTUAL DATE ON
WHICH BONUSES ARE PAID FOR SUCH YEAR.


 


(VI)          IN THE EVENT THAT THE SENIOR EXECUTIVE STIP IS AMENDED OR
TERMINATED, YOU WILL BE GIVEN AN OPPORTUNITY UNDER THE AMENDED OR SUCCESSOR PLAN
TO EARN BONUS COMPENSATION EQUIVALENT TO THE AMOUNT THAT YOU COULD HAVE EARNED
UNDER THIS PARAGRAPH 2(C) BUT SUBJECT TO THE SAME LIMITATIONS.


 


(D)           LONG TERM COMPENSATION.  THIS PARAGRAPH 2(D) SETS FORTH YOUR
ENTITLEMENTS WITH RESPECT TO AWARDS OF LONG-TERM COMPENSATION UNDER THE NEW
VIACOM LONG-TERM MANAGEMENT INCENTIVE PLAN OR A SUCCESSOR PLAN (COLLECTIVELY,
THE “LTMIP”):


 


(I)            STOCK OPTION GRANTS.  PURSUANT TO THE VIACOM EMPLOYMENT
AGREEMENT, THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF VIACOM
AWARDED YOU, ON JULY 1, 2004, OPTIONS TO PURCHASE AN AGGREGATE OF ONE MILLION
FIVE HUNDRED THOUSAND (1,500,000) SHARES OF VIACOM CLASS B COMMON STOCK (YOUR
“VIACOM OPTIONS”) AS FOLLOWS:


 

(1)           A GRANT OF STOCK OPTIONS TO PURCHASE FIVE HUNDRED THOUSAND
(500,000) SHARES OF VIACOM CLASS B COMMON STOCK THAT VESTED ON DECEMBER 31,
2004; AND

 

(2)           A GRANT OF STOCK OPTIONS TO PURCHASE ONE MILLION (1,000,000)
SHARES OF VIACOM CLASS B COMMON STOCK SCHEDULED TO VEST IN FOUR (4) EQUAL

 

3

--------------------------------------------------------------------------------


 

INSTALLMENTS ON JULY 1, 2005, JULY 1, 2006, JULY 1, 2007,  AND JULY 1, 2008. 
TWENTY-FIVE PERCENT (25%) OF THIS GRANT, COVERING TWO HUNDRED FIFTY THOUSAND
(250,000) SHARES OF VIACOM CLASS B COMMON STOCK, VESTED ON JULY 1, 2005 PURSUANT
TO THE FOREGOING SCHEDULE.

 

Your Viacom Options were granted with a per share exercise price of Thirty-Five
Dollars and Fifty-One Cents ($35.51).  In connection with the Merger, your
Viacom Options will be converted into stock options under the 2004 LTMIP to
purchase shares of Class B Common Stock of New Viacom (“New Viacom Options”) and
options under the CBS 2004 Long-Term Management Incentive Plan (the “CBS LTMIP”)
to purchase shares of Class B Common Stock of CBS.  The number of your New
Viacom Options, and the per share exercise price therefor, will be determined in
accordance with the Merger Agreement, dated as of November 21, 2005, among
Viacom, New Viacom and Viacom Merger Sub (the “Merger Agreement”).  The vesting
schedule of your New Viacom Options will be the same as the vesting schedule for
your Viacom Options before the Merger, and your New Viacom Options will have
such other terms (including without limitation any terms relating to exercise
periods, expiration, payment, forfeiture, and the consequences of termination of
employment and changes in control) as apply to your Viacom Options before the
Merger.

 


(II)           RESTRICTED UNITS.  PURSUANT TO THE TERMS OF THE VIACOM EMPLOYMENT
AGREEMENT, THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF VIACOM
AWARDED YOU A GRANT OF ONE HUNDRED FIFTEEN THOUSAND (115,000) RESTRICTED SHARE
UNITS (THE “VIACOM RESTRICTED UNITS”) DURING THE FIRST CALENDAR QUARTER OF
2005.  EACH VIACOM RESTRICTED UNIT CORRESPONDS TO ONE (1) SHARE OF VIACOM
CLASS B COMMON STOCK.


 

(1)           IN CONNECTION WITH THE MERGER, THE VIACOM RESTRICTED STOCK UNITS
AWARDED TO YOU IN 2005 WILL BE CONVERTED INTO A NUMBER OF RESTRICTED SHARES
UNITS UNDER THE LTMIP (“NEW VIACOM RESTRICTED UNITS”) AND A NUMBER OF RESTRICTED
SHARE UNITS UNDER THE CBS LTMIP AS DETERMINED IN ACCORDANCE WITH THE MERGER
AGREEMENT.  EACH NEW VIACOM RESTRICTED UNIT WILL CORRESPOND TO ONE (1) SHARE OF
CLASS B COMMON STOCK OF NEW VIACOM.

 

(2)           THE VESTING OF YOUR AWARD OF VIACOM RESTRICTED UNITS FOR 2005 WAS
CONDITIONED ON A PERFORMANCE GOAL REQUIREMENT FOR A PERFORMANCE PERIOD THAT WILL
END ON DECEMBER 31, 2005.  THE COMPENSATION COMMITTEE AND THE CBS COMPENSATION
COMMITTEE WILL JOINTLY DETERMINE THE EXTENT TO WHICH SUCH PERFORMANCE GOAL WAS
ACHIEVED.  THE NEW VIACOM RESTRICTED UNITS WILL BE PAYABLE ONLY IN SHARES OF NEW
VIACOM CLASS B COMMON STOCK.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
PAYMENT OF THE NEW VIACOM RESTRICTED UNITS WILL BE DEFERRED TO THE DATE
DETERMINED IN ACCORDANCE WITH PARAGRAPH 13 IF SUCH DATE IS LATER THAN THE DATE
ON WHICH PAYMENT WOULD OTHERWISE BE MADE.

 

4

--------------------------------------------------------------------------------


 

3.             Benefits.

 


(A)           YOU SHALL BE ENTITLED TO PARTICIPATE IN SUCH MEDICAL, DENTAL AND
LIFE INSURANCE, 401(K), PENSION AND OTHER PLANS AS NEW VIACOM MAY HAVE OR
ESTABLISH FROM TIME TO TIME AND IN WHICH ANY OTHER NEW VIACOM EXECUTIVES ARE
ELIGIBLE TO PARTICIPATE; PROVIDED, HOWEVER, THAT FOR SO LONG AS YOU SHALL REMAIN
AN EXECUTIVE OFFICER OR OTHER EMPLOYEE OF CBS, THE MAXIMUM AMOUNT OF
COMPENSATION THAT MAY BE TAKEN INTO ACCOUNT TO DETERMINE YOUR BENEFITS OR
MAXIMUM DEFERRALS UNDER THE NEW VIACOM EXCESS PENSION PLAN AND THE NEW VIACOM
EXCESS 401(K) PLAN FOR DESIGNATED SENIOR EXECUTIVES SHALL BE FIFTY PERCENT (50%)
OF THE AMOUNT THAT MAY BE TAKEN INTO ACCOUNT FOR NEW VIACOM EXECUTIVES WHO ARE
NOT CBS EMPLOYEES.  IT IS UNDERSTOOD AND AGREED THAT ALL BENEFITS YOU MAY BE
ENTITLED TO AS AN EMPLOYEE OF NEW VIACOM SHALL BE BASED UPON YOUR SALARY PLUS
DEFERRED COMPENSATION (AS THOUGH IT WERE SALARY), AS SET FORTH IN PARAGRAPHS
2(A) AND 2(B) AND SUBJECT TO THE PROVISO OF THE PRECEDING SENTENCE, AND NOT UPON
ANY BONUS COMPENSATION DUE, PAYABLE OR PAID TO YOU HEREUNDER, EXCEPT WHERE THE
BENEFIT PLAN EXPRESSLY PROVIDES OTHERWISE.  THIS PARAGRAPH 3(A) SHALL NOT BE
CONSTRUED TO REQUIRE NEW VIACOM TO ESTABLISH ANY SUCH PLANS OR TO PREVENT THE
MODIFICATION OR TERMINATION OF SUCH PLANS ONCE ESTABLISHED, AND NO SUCH ACTION
OR FAILURE THEREOF SHALL AFFECT THIS AGREEMENT.  IN THE EVENT YOUR BENEFITS IN
SUCH PLANS ARE REDUCED OR TERMINATED AND SUCH REDUCTION OR TERMINATION WAS NOT
THE RESULT OF A CHANGE IN LAW, NEW VIACOM SHALL CONTINUE TO PROVIDE YOU WITH
BENEFITS EQUIVALENT TO THE BENEFITS PROVIDED PRIOR TO ANY SUCH REDUCTION OR
TERMINATION DURING YOUR EMPLOYMENT WITH NEW VIACOM.  YOU SHALL BE ENTITLED TO
FOUR (4) WEEKS VACATION.


 


(B)           NEW VIACOM SHALL PROVIDE YOU WITH NO LESS THAN TWO MILLION FIVE
HUNDRED THOUSAND DOLLARS ($2,500,000) OF LIFE INSURANCE DURING YOUR EMPLOYMENT
WITH NEW VIACOM; PROVIDED THAT THE AMOUNT OF SUCH LIFE INSURANCE, WHEN
AGGREGATED WITH LIFE INSURANCE PROVIDED TO YOU BY CBS, AND THE TERMS AND
CONDITIONS UNDER WHICH IT IS PROVIDED, SHALL BE NO LESS FAVORABLE THAN THE
AMOUNT OF LIFE INSURANCE CURRENTLY IN EFFECT FOR YOU FROM VIACOM.  YOU SHALL
HAVE THE RIGHT TO ASSIGN THE POLICY FOR SUCH LIFE INSURANCE TO YOUR SPOUSE
AND/OR ISSUE OR TO A TRUST OR TRUSTS PRIMARILY FOR THE BENEFIT OF YOUR SPOUSE OR
ISSUE.


 

4.             Business Expenses, Perquisites.  During your employment with New
Viacom, you shall be reimbursed for such reasonable travel and other expenses
incurred in the performance of your duties hereunder on a basis no less
favorable than that provided by New Viacom to any of its senior executives but
in any event on a basis no less favorable to you than had previously been
provided to you prior to the date of this Agreement.  For so long as you shall
remain an executive officer or other employee of CBS, any travel or other
expenses that you incur on behalf of both New Viacom and CBS shall be
apportioned between New Viacom and CBS as determined by you in good faith
pursuant to guidelines established jointly by New Viacom and CBS.  Subject to
paragraph 3(a), you shall be entitled to receive all perquisites made available
by New Viacom from time to time during your employment with New Viacom to any
other senior executives of New Viacom but in any event on a basis no less
favorable to you than had previously been provided to you prior to the date of
this Agreement.  Without limiting the generality of the foregoing, you shall be
entitled to (i) car insurance in accordance with New Viacom’s policy and
(ii) use of a private airplane in accordance with New Viacom’s policy on a

 

5

--------------------------------------------------------------------------------


 

basis no less favorable than that provided by New Viacom to any of its senior
executives but in any event on a basis no less favorable to you than had
previously been provided to you prior to the date of this Agreement.  New Viacom
shall pay all fees and expenses of your counsel and other fees and expenses
which you may incur in an effort to establish entitlement to compensation or
other benefits under this Agreement in the event that you ultimately prevail.

 

5.             Indemnification.

 


(A)           NEW VIACOM SHALL INDEMNIFY AND HOLD YOU HARMLESS, TO THE MAXIMUM
EXTENT PERMITTED BY LAW AND BY THE CERTIFICATE OF INCORPORATION AND/OR THE
BYLAWS OF NEW VIACOM, AGAINST JUDGMENTS, FINES, AMOUNTS PAID IN SETTLEMENT OF
AND REASONABLE EXPENSES INCURRED BY YOU IN CONNECTION WITH THE DEFENSE OF ANY
PENDING OR THREATENED ACTION OR PROCEEDING (OR ANY APPEAL THEREFROM) IN WHICH
YOU ARE OR MAY BECOME A PARTY BY REASON OF YOUR POSITION AS EXECUTIVE CHAIRMAN
AND FOUNDER OR ANY OTHER OFFICE YOU MAY HOLD WITH NEW VIACOM OR ITS AFFILIATES
OR BY REASON OF ANY PRIOR POSITIONS HELD BY YOU WITH NEW VIACOM OR ANY OF ITS
AFFILIATES OR PREDECESSORS OR FOR ANY ACTS OR OMISSIONS MADE BY YOU IN GOOD
FAITH IN THE PERFORMANCE OF ANY OF YOUR DUTIES AS AN OFFICER OF NEW VIACOM.


 


(B)           TO THE EXTENT THAT NEW VIACOM MAINTAINS OFFICERS’ AND DIRECTORS’
LIABILITY INSURANCE, YOU WILL BE COVERED UNDER SUCH POLICY SUBJECT TO THE
EXCLUSIONS AND LIMITATIONS SET FORTH THEREIN.


 

6.             Notices.  All notices required to be given hereunder shall be
given in writing, by personal delivery or by mail at the respective addresses of
the parties hereto set forth above, or at such other address as may be
designated in writing by either party.  Any notice given by mail shall be deemed
to have been given three days following such mailing.

 

7.             Assignment.  This is an Agreement for the performance of personal
services by you and may not be assigned by you or New Viacom except that New
Viacom may assign this Agreement to any Affiliate of or any successor in
interest to New Viacom, provided that such assignee assumes the obligations of
New Viacom hereunder.

 

8.             New York Law, Etc.  This Agreement and all matters or issues
collateral thereto shall be governed by the laws of the State of New York
applicable to contracts entered into and performed entirely therein.  Any action
to enforce this Agreement shall be brought in the state or federal courts
located in the City of New York.

 

9.             Termination at Will.  This Agreement can be terminated by either
party at will upon notice to the other party, provided that any termination is
not intended, and shall not be construed, to affect your rights in any
compensation and benefits that have been granted or accrued prior to such
termination.

 

10.           Entire Understanding.  This Agreement contains the entire
understanding of the parties hereto relating to the subject matter herein
contained, and can be changed only by a writing signed by both parties hereto.

 

6

--------------------------------------------------------------------------------


 

11.           Void Provisions.  If any provision of this Agreement, as applied
to either party or to any circumstances, shall be adjudged by a court to be void
or unenforceable, the same shall be deemed stricken from this Agreement and
shall in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

 

12.           Supersedes Previous Agreements.  Effective as of the Effective
Date, this Agreement shall supersede and cancel all prior agreements relating to
your employment by New Viacom or any of its Affiliates and predecessors,
including, without limitation, the Viacom Employment Agreement (and any
incentive awards or other compensation contemplated or provided for therein that
are not granted or accrued as of the Effective Date).  Notwithstanding the
preceding sentence, this Agreement is not intended, and shall not be construed,
to affect your rights in any compensation or benefits that have been granted or
accrued prior to the Effective Date.

 

13.           Deductions and Withholdings, Payment of Deferred Compensation. 
All amounts payable under this Agreement shall be paid less deductions and
income and payroll tax withholdings as may be required under applicable law and
any property (including shares of New Viacom Class B Common Stock), benefits and
perquisites provided to you under this Agreement shall be taxable to you as may
be required under applicable law.  Notwithstanding any other provisions of this
Agreement to the contrary, no payment for any restricted share units or
distribution of any other deferred compensation shall be made sooner than the
earliest date permitted under the provisions of the Internal Revenue Code of
1986, as amended, or the rules or regulations promulgated thereunder, as in
effect on the date of such payment, in order for such payment to be taxable at
the time of the distribution thereof without imposition of additional taxes
under Section 409A of the Internal Revenue Code (including any regulations and
guidance thereunder).

 

7

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement and return it to the undersigned
for execution on behalf of New Viacom; after this Agreement has been executed by
New Viacom and a fully executed copy returned to you, it shall constitute a
binding agreement between us.

 

 

 

NEW VIACOM CORP.

 

 

 

 

 

 

 

 

By:

/s/ Michael D. Fricklas

 

 

 

Name:

Michael D. Fricklas

 

 

Title:

Executive Vice President,

 

 

General Counsel and

 

 

Secretary

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

/s/ Sumner M. Redstone

 

 

 

Sumner M. Redstone

 

 

 

8

--------------------------------------------------------------------------------

 